DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 23 November 2021 has been considered and entered.
Accordingly, in view of Applicants election of Group I, claims 1-13 are pending in this application. Claims 8-13 are withdrawn from consideration; claims 1-6 are original; claim 7 is as previously presented.

Claim Objections
Claims 3, 4, and 6 are objected to because of the following informalities:    
As to claims 3, 4, and 6, the claims recite the abbreviation “RNQ” but do not recite what this abbreviation stands for. Examiner suggests amending claim 3, which both claims 4 and 6 depend from, to recite “generating [[an]] a recursive normalized vector quantization (RNQ) code…”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2013011920 A), in view of Zhang (CN-103269429-A).

As to claim 1, Uchida discloses a method of encoding a candidate vector to search for a nearest neighbor of a query in a candidate data set, the method comprising:
([0035], registration vector) 
quantizing the direction vector to acquire a codeword and a residual vector ([0035]; [0036], Quantizing the registration vector and storage in a codebook and derivation of a residual vector);
([0012]; [0037]; [0038], e.g. division into partial vectors and quantization thereof); and
encoding the candidate vector by using one or more codewords and energy of one or more vectors by the repeated performing of the normalizing of the input vector and the quantizing of the direction vector ([0012]; [0037]; [0038], The claim recites that the encoding is performed by performing the previously recited steps of quantizing and repeated normalizing. Since these steps are performed above, doing them thus is “encoding the candidate vector” as claimed).  
Uchida does not specifically disclose normalizing an input vector (at this time, the initial input vector is the candidate vector) to acquire a direction vector and vector energy by normalizing.
However, Zhang discloses normalizing an input vector (at this time, the initial input vector is the candidate vector) to acquire a direction vector and vector energy by normalizing ([0011]; [0012]; [0023]; [0037] An initial codebook is generated from an input ‘first vector’, and the codebook and thus the vector normalized, used to generate a statistical vector (direction) with vector energy components.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Uchida with the teachings of Zhang by modifying Uchida such that the direction vector of Uchida is obtained as disclosed by (Zhang, [0022]; Uchida, [0043]).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Uchida, as previously modified with Zhang, discloses wherein the quantizing of the direction vector comprises returning a nearest word to the direction vector in a codebook corresponding to an order of the direction vector (Uchida, [0047];  Zhang, [0014]; [0044]).
The reasons and motivations for combining the teachings of Uchida and Zhang are the same as previously set forth with respect to claim 1 above.  

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Uchida, as previously modified with Zhang, discloses a vector encoding application program stored in a computer-readable medium to execute the method of claim 1 (Uchida, [0019]).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WEN XIANGHUAN (CN 107193938 A) discloses the features of the claims and has a common inventor but different inventive entity, but does not constitute applicable prior art as of the publication date.
Uchida (JP 5637939 B2) is another publication of JP 2013011920 A and discloses the features of claims 1, 2, and 6. See ([0011]; [0035]-[0040]; [0051]; [0054]).
Choi et al. (US 2004/0049502 A1) discloses indexing and searching a vector space based on vectors.
CHANDRASEKARAN SHIV (EP 1207464 A2) discloses indexing and searching feature vectors in a database and determining closest matches based on the vectors.
Shibata et al. (US 2009/0019044 A1) discloses pattern searching using nearest neighbor in a vector space.
Ashley et al. (US 2014/0129214 A1) discloses generating candidate code-vectors and a codebook.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167